                                                                                                                      CONFIDENTIAL
   Case 6:20-cv-00027-NKM-RSB Document 70-2 Filed 09/07/21 Page 1 of 3 Pageid#: 624


From: Kim Hartman <jasonkim2427@outlook.com>
Sent: Monday, June 10, 2019 2:21 PM EDT
To: Shannon Meadows <Shannon.Meadows@Centrahealth.com>
Subject: Re: Update
External Sender – Verify Sender Do not click links or attachments unless you know the content is safe
Holly.trent@centrahealth.com
Michael.elliott@centrahealth.com
Chris.thomson@centrahealth.com



I wanted to make sure you all got this in case Shannon decided not to pass it along.


Get Outlook for iOS

From: Kim Hartman
Sent: Monday, June 10, 2019 2:00:48 PM
To: Shannon Meadows
Subject: Update


Shannon, it is almost 2 pm and I have heard nothing from you regarding a severance settlement. I have researched
attorneys and I am going to go with Phillips and Cohen to litigate as they have the best track record with unethical
Healthcare facilities ever. Mr. Valois is a good attorney but this case is way bigger than his capability. This is at a national
level. I have talked them this am and they are ready to take the case as they are fully aware of the multiple scandals in the
news about Centra to include EW Tibbs and Johnathan Warner. I have not given then any details in the case yet since I
have been waiting to hear from you before I move forward. They are anxious to meet with me and I need to do something as
you are not acting to provide any sort of severance or most importantly to stop the unethical behavior internally that has
started all this. I need to know your intent by the end of the day or I am moving forward with this firm.

Kim




Phillips and Cohen
The biggest whistleblower settlements ever were largely a result of qui tam cases against GlaxoSmithKline ($3 billion) and
Pfizer ($2.3 billion) brought by Phillips & Cohen.
Whistleblower cases under the False Claims Act are lawsuits against companies that contain whistleblower claims of fraud
and misconduct by those companies. The whistleblower is usually a current or former employee, but can be anyone who
knows about the fraud or misconduct. (Whistleblower cases under other government programs, such as the Securities and
Exchange Commission, follow a different process). Phillips & Cohen has the experience, knowledge and resources that
make a difference in the outcome of our clients’ whistleblower cases.

Our record of success — more than $12.3 billion recovered due to our whistleblower cases — is unmatched by any other
law firm. We have won for our clients more than $1.1 billion in whistleblower rewards.

Among our whistleblower awards are three from the SEC whistleblower program, including one of the largest SEC
whistleblower awards paid to date – more than $32 million – which went to a client who resides outside the US. Two other
clients received SEC whistleblower awards of $3 million and $325,000. We represent many other clients who are assisting
the SEC in matters we cannot yet disclose.


Our record-setting whistleblower cases include:

The largest healthcare fraud settlement ($3 billion – GlaxoSmithKline).
The second largest healthcare fraud settlement ($2.3 billion – Pfizer Inc.).
The largest civil settlement of a healthcare fraud case involving solely kickback allegations ($400 million – DaVita Healthcare
Partners).



                                                                                                               Centra_Hartman06739
                                                                                                              CONFIDENTIAL
   Case 6:20-cv-00027-NKM-RSB Document 70-2 Filed 09/07/21 Page 2 of 3 Pageid#: 625

The largest amount ever paid by a defense contractor in a qui tam case ($325 million – Northrop Grumman).
Largest settlement ever paid by a medical lab company for a faulty product ($302 million – Quest Diagnostics).
Below is more information about our biggest whistleblower cases, including qui tam cases against pharma companies,
hospitals, investment banks, tech companies and defense contractors. Note: We don’t list details about our successful SEC
whistleblower cases to protect the identities of our clients who filed confidential claims with the SEC.


PHILLIPS & COHEN’S BIGGEST WHISTLEBLOWER CASES
GLAXOSMITHKLINE - $3 BILLION
PFIZER INC. - $2.3 BILLION
TAP PHARMACEUTICALS - $875 MILLION
HCA INC. - $631 MILLION
CEPHALON INC. - $425 MILLION
DAVITA HEALTHCARE PARTNERS - $400 MILLION
NORTHROP GRUMMAN - $325 MILLION
QUEST DIAGNOSTICS - $302 MILLION
GOLDMAN SACHS, MERRILL LYNCH, ET AL. - $200+ MILLION
LOS ANGELES DWP - $160 MILLION
ECLINICALWORKS - $155 MILLION
MARIO GABELLI AND HIS AFFILIATES - $130 MILLION
ADVENTIST HEALTH SYSTEM - $118.7 MILLION
TELEDYNE INC. - $115 MILLION
NORTHROP GRUMMAN - $111 MILLION
NATIONAL HEALTH LABORATORIES - $110 MILLION
MORE THAN 130 HOSPITALS - $105 MILLION
BOEHRINGER INGELHEIM - $95 MILLION
VERIZON - $93.5 MILLION
QUORUM HEALTH GROUP - $85.7 MILLION
DEFENSE CONTRACTOR - $82 MILLION
ORTHO-MCNEIL JANSSEN PHARMACEUTICALS AND ORTHO MC-NEIL PHARMACEUTICAL LLC - $81 MILLION
COMMUNITY HEALTH SYSTEMS HOSPITALS - $75 MILLION
MEDTRONIC SPINE LLC - $75 MILLION
LOUIS BERGER GROUP - $69.3 MILLION
OFFICE DEPOT - $68.5 MILLION
TOSHIBA CORP. - $63 MILLION
NOVO NORDISK - $60 MILLION
GENERAL ELECTRIC - $59.5 MILLION
7 HOSPITALS (TEXAS, CALIF., FLA., NEV.) - $55 MILLION
SINGER CO. - $50 MILLION
C.R. BARD INC. - $48.2 MILLION
ENSIGN GROUP - $48 MILLION
HEALTH DIAGNOSTIC LABORATORY INC. - $48.5 MILLION
ALPHARMA INC. - $42.5 MILLION
KMART CORP. - $42 MILLION
METPATH AND METWEST - $39.8 MILLION
ALLIANT TECHSYSTEMS (ATK) - $37 MILLION
3 PHYSICIAN PRACTICE GROUPS (UNIVERSITY OF WASHINGTON) - $35 MILLION
HOME HEALTH AGENCY, CALIF. - $33.8 MILLION
INTER-TEL TECHNOLOGIES, ET AL. - $33 MILLION
FREEDOM HEALTH, OPTIMUM HEALTHCARE, AND THEIR AFFILIATES - $32.5 MILLION
FORMOSA PLASTICS CORP. USA - $22.5 MILLION
JAMES JONES CO., WATTS INDUSTRIES, TYCO INTERNATIONAL, MUELLER CO. - $20.8 MILLION
ORPHAN (JAZZ PHARMACEUTICALS) - $20 MILLION
SODEXO INC. - $20 MILLION
OMNICARE INC. - $19.8 MILLION




                                                                                                       Centra_Hartman06740
                                                                                CONFIDENTIAL
   Case 6:20-cv-00027-NKM-RSB Document 70-2 Filed 09/07/21 Page 3 of 3 Pageid#: 626

CHARTWELLS, COMPASS GROUP USA, ET AL - $19.4 MILLION
BAKER & TAYLOR AND WR GRACE - $18.5 MILLION
DOSHI DIAGNOSTIC IMAGING SERVICES - $15.5 MILLION
HARRIS CO. HOSPITAL DISTRICT - $15.5 MILLION
ADVENTIST HEALTH - $14.1 MILLION
SAVASENIORCARE, MARINER HEALTH CARE, ET AL. - $14 MILLION
ALLEGHENY TELEDYNE - $13.95 MILLION
FMC CORP. - $13 MILLION
SMITHKLINE BEECHAM CLINICAL LABORATORIES - $13 MILLION
NORTHROP GRUMMAN - $12.5 MILLION
CHRISTUS HEALTH & SANTA FE HOSPITAL - $12.2 MILLION
INTEGRIS BAPTIST MEDICAL CENTER AND INTEGRIS HEALTH INC. - $12.2 MILLION
SCIENCE APPLICATIONS INTERNATIONAL CORP. (SAIC) - $11.75 MILLION
CA TECHNOLOGIES - $11 MILLION
METPATH AND UNILAB CORP. - $11 MILLION
CORNING CLINICAL LABORATORIES, UNILAB CORP. - $11 MILLION
ZWANGER-PESIRI INC. - $10.5 MILLION
ROTECH HEALTHCARE - $9.95M
DAMON CLINICAL LABORATORIES - $9.8 MILLION
TENET HEALTHCARE CORP. - $9.75 MILLION
KPMG - $9 MILLION
U.S. RENAL CARE - $7.3 MILLION
FLORIDA RADIOLOGIST - $7 MILLION
HEWLETT PACKARD AND AGILENT TECHNOLOGIES - $7 MILLION
SHARP MEMORIAL HOSPITAL - $6.2 MILLION
PROVIDIAN FINANCIAL CORP. AND TOTAL SYSTEM SERVICES - $6 MILLION
CSX TRANSPORTATION - $6 MILLION
OMNICARE INC. - $5.3 MILLION
LOCKHEED MARTIN - $4.4 MILLION
HUGHES AIRCRAFT - $4 MILLION
AMERICAN SYSTEMS, ANIXTER AND CORNING - $3 MILLION
CYPRESS PHARMACEUTICAL AND HAWTHORN PHARMACEUTICALS - $2.8 MILLION
SINGULEX INC. - $1.5 MILLION
EV3 (MEDTRONIC) - $1.25 MILLION
GILBANE BUILDING CO. - $1.1 MILLION
ROCKY MOUNTAIN INSTRUMENT CO. - $1 MILLION
Let us help you.
GET A FREE, CONFIDENTIAL CASE REVIEW
GET IN TOUCH
P&C


202.833.4567
Offices in:
WASHINGTON


LONDON

SAN FRANCISCO


MIAMI


NEW YORK

Get Outlook for iOS




                                                                           Centra_Hartman06741
